DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a non-final Office Action in response to Applicant’s submission filed on March 30, 2021. 
Currently claims 1-20 are pending, Claims 1, 12 and 16 are independent.  

Priority
Applicant claims the priority of a provisional application No. 63/004357 filed on April 2, 2020 is acknowledged.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 1-11 are directed to a method, for predicting a work-status of an individual patient, without tied to a machine for performing the steps, which falls outside of the four statutory categories. However, claims 1-11 will be included in Step 2 Analysis for the purpose of compact prosecution. Claims 12-15 are directed to a computer system comprising one or more processors, which falls within the statutory category of a machine; and claim 16-20 are directed to a computer device comprising one or more processors, and one or more memories, which falls within the statutory category of a machine. 
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 Guidance), 84 Fed. Reg. 50, 54-55 (January 7, 2019).
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).  
Taking the method as representative, claim 1 recites the step of “predicting a work-status of the individual patient”, claim 3 recites the step of “transforming each of the input observation matrix, and the work-status matrix to lower dimensional vectors”, and claim 9 recites the steps of “converting the low dimension category feature to a one-hot-encoding vector, and aggregating values of the one-hot-encoding vector, and mapping the high dimension category feature to a real-space vector with a dimension proportional to a number of category values of the high dimension category feature”. None of the limitations recites technological implementation details for any of these steps, but instead recite only results desired by any and all possible means. The limitations, as drafted, are directed to processes, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of a machine learning algorithm. That is, other than reciting “via one or more processors” and “with the machine learning algorithm” for predicting a work-status of the individual patient, nothing in the claim elements precludes the steps from practically being performed in the mind (including an observation, evaluation, judgment, opinion), or by a human using a pen and paper. For example, the claim encompasses a person can manually predict a work-status of the individual patient based on the observation data, transforming/convert the input observation matrix, mapping the high dimension category feature to a real-space vector with a dimension proportional to a number of category value of the high dimension category feature”, which fall within the “mental processes” grouping. See Revised 2019 Guidance, 84 Fed. Reg. 52. The mere nominal recitation of “via one or more processors” and “a machine learning algorithm” do not take the claims out of the mental processes grouping. Accordingly, the claims recite an abstract idea, and the analysis is proceeding to Prong Two. 
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, the claims recite the additional elements of “via one or more processors” and “with the machine learning algorithm”.  The Specification describes “the hardware modules comprises a general-purpose processor configured using software, the general-purpose processor may be configured as respective different hardware modules at different times” (see ¶ 138).  When given the broadest reasonable interpretation and in light of the Specification, these additional elements are no more than generic computer components. The additional elements are recited at a high level of generality and amount to no more than adding the words “apply it” or using “a particular machine” with an abstract idea, or mere instructions to implement the abstract idea on a computer. Thus, merely adding a generic computer, generic computer components, or programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014). Again, automating an abstract process does not convert it into a practical application. See Credit Acceptance v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017) (“Our prior cases have made clear that mere automation of manual processes using generic computers does not constitute a patentable improvement in computer technology.”).  However, simply implementing the abstract idea on a generic computer does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Further, nothing in the claims that reflects an improvement to the functioning of a computer itself or another technology, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effect designed to monopolize the exception. Therefore, the additional elements do not integrate the judicial exception into a practical application. The claims are directed to an abstract idea, the analysis is proceeding to Step 2B. 
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B. 
Claims claim 1 recites the additional elements of “via one or more processors” and “with the machine learning algorithm”. The specification discloses these additional elements at a high level of generality and merely invoked as tools to perform the generic computer functions including receiving, manipulating and transmitting information over a network. For example, the specification discloses “the hardware modules comprises a general-purpose processor configured using software, the general-purpose processor may be configured as respective different hardware modules at different times” (see ¶ 138). Taking the claim elements separately and as an ordered combination, the one or more processors and training a machine learning algorithm are not any technological implementation step, but generally linking the use of the judicial exception to a particular technological environment. “The Supreme Court has repeatedly made clear that merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract.” Affinity Labs of Texas, LLC v. DirecTV, LLC, 838 F.3d 1253, 1258 (Fed. Cir. 2016). As to learning per se, such an argument overlooks the entire education system. Reciting machine learning is placing such learning in a computer context, offering no technological implementation details beyond the conceptual idea to use a machine for learning. Thus, simply linking the use of the judicial exception to a particular technological environment or field or use do not amount to significantly more than the exception itself. See Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). 
For the foregoing reasons, claims 1-11 cover subject matter that is judicially-excepted from patent eligibility under § 101 as discussed above, the other claims 12-15 and 16-20 parallel claims 1-11—similarly cover claimed subject matter that is judicially excepted from patent eligibility under § 101. 
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wegerich, (US 2011/0172504), and in view of Macoviak, (US 2012/0278100). 
Regarding claim 1, Wegerich discloses a computer-implemented method for predicting a work-status of an individual patient, the method comprising, via one or more processors: 
training a machine learning algorithm based on: (i) input observations, and (ii) work-statuses (see ¶ 9-12, ¶ 32, ); and
inputting, into the machine learning algorithm, observation data of the individual patient (see ¶ 12, ¶ 32, ¶ 53, ¶ 64-65).
Wegerich discloses the system using the trained data in an SBM model to degrade model performance from the training data, and predicting patient anomalous behavior (see ¶ 47).
 Wegerich does not explicitly disclose the following limitations; however, Macoviak in an analogous art for remotely managing healthcare discloses
predicting, with the machine learning algorithm, a work-status of the individual patient based on the observation data of the individual patient (see ¶ 43-45, ¶ 67).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wegerich to include teaching of Macoviak in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computational efficiency, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 2, Wegerich discloses the computer-implemented method of claim 1, wherein the input observations include data of diagnoses, treatments, patient outcomes, and medications (see ¶ 74, ¶ 13, ¶ 79).  
In addition, claim 2 merely describes the input observations is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).

Regarding claim 3, Wegerich discloses the computer-implemented method of claim 1, wherein: 
the input observations are represented by a input observation matrix, and the work-statuses are represented by a work-status matrix (see ¶ 60-62, ¶ 74); and 
the computer-implemented method further includes: 
transforming each of the input observation matrix, and the work-status matrix to lower dimensional vectors (see ¶ 30, ¶ 58, ¶ 63-64, ¶ 74); and 
wherein the prediction of the work-status of the individual patient is based on the lower dimensional vectors (see ¶ 58, ¶ 72).  

Regarding claim 4, Wegerich discloses the computer-implemented method of claim 1, wherein the work-statuses comprise sequences of binary health-state variables (see ¶ 12, ¶ 30, ¶ 43, ¶ 66-68, claim 28). 
In addition, claim 4 merely describes the work-status is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).

Regarding claim 5, Wegerich discloses the computer-implemented method of claim 1, wherein: 
the input observations, and the work-statuses each include a plurality of timesteps (see ¶ 30-32); and 
the prediction of the work-status of the individual patient is made at each timestep of the plurality of timesteps (see ¶ 30-32, ¶ 63). 
In addition, claim 5 merely describes the input observations and the work-status is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).

Regarding claim 6, Wegerich discloses the computer-implemented method of claim 1, wherein the prediction of the work-status of the individual patient is made as a probability (see ¶ 72, ¶ 74, ¶ 76). 
In addition, claim 6 merely characterizes the prediction of the work-status is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).
 
Regarding claim 7, Wegerich discloses the computer-implemented method of claim 1, wherein: 
the input observations include: (i) a plurality of timesteps, and (ii) feature data (see ¶ 21-23, ¶ 32, ¶ 46); and 
the feature data includes: (i) dynamic data that changes between two timesteps of the plurality of timesteps, and (ii) static data that remains constant across all timesteps of the plurality of timesteps (see ¶ 73-75).  
In addition, claim 7 merely describes the type of data is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).

Regarding claim 8, Wegerich discloses the computer-implemented method of claim 1, wherein the input observations include feature data, and wherein the feature data includes: 
an age of an input patient (see ¶ 77); 
a gender of the input patient (see ¶ 77); 
an occupation of the input patient (see ¶ 33); 
a diagnosis of the input patient (see ¶ 76); 
a treatment of the input patient (see ¶ 13); 
a diagnosis accompanying the treatment (see ¶ 65); 
a medication of the input patient, and dispense amount of the medication (see ¶ 74); and 
a health status of the input patient (see ¶ 74, ¶ 77).
In addition, claim 8 merely describes the feature data is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).
  
Regarding claim 9, Wegerich discloses the computer-implemented method of claim 1, wherein: 
the input observations include a low dimension category feature including one of gender data or health status data (see ¶ 77); 
the input observations further include a high dimension category feature including one of occupation data, diagnosis data, treatment data, or medication data (see ¶ 74); 
the computer-implemented method further includes: 
converting the low dimension category feature to a one-hot-encoding vector, and aggregating values of the one-hot-encoding vector (see ¶ 58, ¶ 72); and 
mapping the high dimension category feature to a real-space vector with a dimension proportional to a number of category values of the high dimension category feature (see ¶ 72).  

Regarding claim 10, Wegerich discloses the computer-implemented method of claim 1, wherein training the machine learning algorithm further includes: 
using an objective function to minimize binary-cross entropy between a vector of the input observations and a vector of the work-statuses (see ¶ 58, ¶ 60); and 
using a special generator function to pad variable lengths of the input observations (see ¶ 66-68).  

Regarding claim 11, Wegerich discloses the computer-implemented method of claim 1, wherein: 
the input observations are represented by Xn,t  (see ¶ 58, ¶ 62-63); and 
the work-statuses are represented as binary health-state variables represented by Yn,t (see ¶ 43-44, ¶ 53).
In addition, claim 11 merely describes the variables for the input observations and the work-status are directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).
  
Regarding claim 12, Wegerich discloses a computer system for predicting a work-status of an individual patient, the computer system comprising one or more processors configured to: 
train a machine learning algorithm based on: (i) input observations, and (ii) work- statuses (see ¶ 9-12, ¶ 32); and
input, into the machine learning algorithm, observation data of the individual patient (see ¶ 12, ¶ 32, ¶ 53, ¶ 64-65).

Wegerich discloses the system using the trained data in an SBM model to degrade model performance from the training data, and predicting patient anomalous behavior (see ¶ 47).
 Wegerich does not explicitly disclose the following limitations; however, Macoviak in an analogous art for remotely managing healthcare discloses
predict, with the machine learning algorithm, the work-status of the individual patient based on the observation data of the individual patient (see ¶ 43-45, ¶ 67).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wegerich to include teaching of Macoviak in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computational efficiency, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

Regarding claim 13, Wegerich discloses the computer system of claim 12, wherein the input observations include data of diagnoses, treatments, and medications (see ¶ 74, ¶ 13, ¶ 79).  
In addition, claim 13 merely describes the input observations is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05). 

Regarding claim 14, Wegerich discloses the computer system of claim 12, wherein: 
the input observations are represented by a input observation matrix, and the work-statuses are represented by a work-status matrix (see ¶ 60-62, ¶ 74); and 
the one or more processors are further configured to: 
transform each of the input observation matrix, and the work-status matrix to lower dimensional vectors (see ¶ 30, ¶ 58, ¶ 63-64, ¶ 74); and 
wherein the prediction of the work-status of the individual patient is based on the lower dimensional vectors (see ¶ 58, ¶ 72).  

Regarding claim 15, Wegerich discloses the computer system of claim 12, wherein: 
the input observations include: (i) a plurality of timesteps, and (ii) feature data (see ¶ 21-23, ¶ 32, ¶ 46); and 
the feature data includes: (i) dynamic data that changes between two timesteps of the plurality of timesteps, and (ii) static data that remains constant across all timesteps of the plurality of timesteps (see ¶ 73-75).  
In addition, claim 15 merely describes the type of data is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).

Regarding claim 16, Wegerich discloses a computer device for predicting a work-status of an individual patient, the computer device comprising: 
one or more processors (see ¶ 34); and 
one or more memories coupled to the one or more processors (see ¶ 33); 
the one or more memories including computer executable instructions stored therein that, when executed by the one or more processors (see ¶ 33-34), cause the one or more processors to: 
train a machine learning algorithm based on: (i) input observations, and (ii) work- statuses (see ¶ 9-12, ¶ 32); 
input, into the machine learning algorithm, observation data of the individual patient (see ¶ 12, ¶ 32, ¶ 53, ¶ 64-65). 
Wegerich discloses the system using the trained data in an SBM model to degrade model performance from the training data, and predicting patient anomalous behavior (see ¶ 47).
 Wegerich does not explicitly disclose the following limitations; however, Macoviak in an analogous art for remotely managing healthcare discloses
predict, with the machine learning algorithm, a work-status of the individual patient based on the observation data of the individual patient (see ¶ 43-45, ¶ 67).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wegerich to include teaching of Macoviak in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computational efficiency, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 17, Wegerich discloses the computer device of claim 16, wherein the input observations include data of diagnoses, treatments, and medications (see ¶ 74, ¶ 13, ¶ 79).  
In addition, claim 17 merely describes the input observations is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).  

Regarding claim 18, Wegerich discloses the computer device of claim 16, wherein: 
the input observations are represented by a input observation matrix, and the work-statuses are represented by a work-status matrix (see ¶ 60-62, ¶ 74); and 
the one or more memories including computer executable instructions stored therein that, when executed by the one or more processors, further cause the one or more processors to: 
transform each of the input observation matrix, and the work-status matrix to lower dimensional vectors (see ¶ 30, ¶ 58, ¶ 63-64, ¶ 74); and 
wherein the prediction of the work-status of the individual patient is based on the lower dimensional vectors (see ¶ 58, ¶ 72).  

Regarding claim 19, Wegerich discloses the computer device of claim 16, wherein the work-statuses comprise sequences of binary health-state variables (see ¶ 12, ¶ 30, ¶ 43, ¶ 66-68, claim 28). 
In addition, claim 19 merely describes the work-status is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).

Regarding claim 20, Wegerich discloses the computer device of claim 16, wherein the machine learning algorithm is a deep learning algorithm (see ¶ 9).
In addition, claim 20 merely describes the type of learning algorithm is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05). 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Meyer et al., (US 2019/0378619) discloses a system for predicting health conditions of patients using machine learning algorithm.
Derrick, JR. et al., (US 2021/01319887) discloses a method for identifying and predicting the health-related outcomes using medical condition predictive models.
“Predicting return to work after acute myocardial information”, by Stendardo et al., Department of Medical Sciences, University of Ferrara, Ferrara, Italy. PLOS ONE, December 13, 2018.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624